 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11
      KEVIN JAMES O,BRYAN,                          Case No. 1:18-cv-01299-EPG
12
                        Plaintiff,                  ORDER ON STIPULATION TO EXTEND TIME
13
                                                    AND FILE OPENING BRIEF
             v.
14
                                                    (ECF NO. 14)
      NANCY A. BERRYHILL, Acting
15    Commissioner of Social Security,
16                      Defendant.
17

18          Having considered the proposed stipulation of Plaintiff James O’Bryan and Defendant
19   Nancy A. Berryhill, Acting Commissioner of Social Security, to extend the briefing deadlines in
20   this matter, and finding good cause for the stipulation. IT IS HEREBY ORDERED that
21          1. Plaintiff’s Opening Brief in this matter shall be filed on or before June 20, 2019;
22          2. Defendant’s opposition brief shall be filed on or before July 19, 2019; and
23          3. Any reply by Plaintiff will be due on or before August 2, 2019.
24

25   IT IS SO ORDERED.

26
        Dated:    May 16, 2019                                /s/
27                                                     UNITED STATES MAGISTRATE JUDGE

28
                                                      1
